Opinion issued October 19, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00929-CV
____________

IN RE WILLIAM E. FERGUSON AND TIMBER ROOFING CO., INC.,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators have filed a petition for a writ of mandamus complaining of Judge S.
Grant Dorfman’s


 alleged ruling transferring a related cause from another court to his
own court.  Relators have also filed a motion for temporary relief.
          We deny both the petition for a writ of mandamus and the motion for
temporary relief.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.